UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2319


PARTHA A. RAI CHOWDHURI,

                    Plaintiff - Appellant,

             v.

SGT, INC.; CYBERDATA TECHNOLOGIES, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-03135-PX)


Submitted: May 16, 2019                                           Decided: July 16, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Partha A. Rai Chowdhuri, Appellant Pro Se. Frank Charles Gulin, Jeffrey J. Pargament,
PARGAMENT & HALLOWELL, PLLC, Washington, D.C.; Edward Jay Tolchin,
OFFIT KURMAN, PA, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Partha A. Rai Chowdhuri appeals the district court’s order granting summary

judgment in favor of SGT, Inc., and Cyberdata Technologies, Inc., on Rai Chowdhuri’s

discrimination, retaliation, and harassment claims, brought pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018);

42 U.S.C. § 1981 (2012); the Maryland Fair Employment Practices Act, Md. Code Ann.,

State Gov’t §§ 20-606 to 20-609 (West 2014); and Prince George’s Cty., Md., Code

Ordinances, § 2-222 (2018). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Rai Chowdhuri v.

SGT, Inc., No. 8:16-cv-03135-PX (D. Md. Oct. 24, 2018). We deny all pending motions

filed by Rai Chowdhuri. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           2